DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2008/0106897) in view of Osmanis et al. (US 11425343 B2) (Osmanis, hereafter)  and in further view of Klipstein et al. (US2004/0223342 A1) (Klipstein, hereafter) 
Regarding claim 1, Yoon disclose an apparatus (Figures 1-17 and corresponding text) comprising: (Figures 9-11) a substrate (Figures 9:10, 11, 17: 34) having disposed thereon two or more LED clusters (Figures 9, 10, 11:32a,b,c), each LED cluster (32) comprising a plurality of LEDs and a micro-lens (Figure 11: 1a,1b,1c,1d and figure 17:1, optical lens plate) disposed over the plurality of LEDs (π59-π61);Yoon fails to explicitly disclose an apparatus for projecting light onto a projection surface; each of the LED clusters being arranged to emit light through each of the micro-lenses in a pattern of dots, and a center of at least one LED cluster is off-set from an optical center of the micro-lens of its LED cluster.
Osmanis discloses A display system for presenting three-dimensional images. The display system includes projection unit including projection subassemblies, wherein each projection subassembly includes array of point-like light sources, spatial light modulator and controller; projection screen; and processor. The processor is configured to: process three-dimensional data pertaining to a scene to generate image data of three-dimensional image; and display three-dimensional image, via projection subassemblies of the projection unit, wherein, in each of projection subassemblies, the controller is configured to multiplex operations of individual point-like light sources of the array and the spatial light modulator in a time-sequential manner, based on the image data of three-dimensional image, to display a plurality of segments of three-dimensional image sequentially (claim 1, abstract)  in order to provide a device that does not require extra hardware or brain power to identify depth in a given image (column 1, lines 50-55).
Klipstein discloses LED lamp in which one or more of the LEDs may be offset from the optical center of its associated lens to cause the radiation passing through the lenses to be substantially superimposed to a target area at a target distance (π48).
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to modify the apparatus of Yoon wherein the apparatus for projecting light onto a projection surface )  in order to provide a device that does not require extra hardware or brain power to identify depth in a given image as disclosed by Osmanis; and wherein each of the LED clusters being arranged to emit light through each of the micro-lenses in a pattern of dots, and a center of at least one LED cluster is off-set from an optical center of the micro-lens of its LED cluster so that the radiation passing through the lenses to be substantially superimposed to a target area as disclosed by Klipstein

Regarding claim 2,Yoon discloses ( Figures 7-8, 10) wherein each of the micro-lenses (5) is disposed on a top surface of a transparent plate (2), and a bottom surface  of the transparent plate (2) opposite the top surface is on a top surface of the substrate (Figure 10:34).
Regarding claim 3,  Yoon discloses (Figures  1 and 2)  wherein each of the micro-lenses  (5) is integral to the top surface of the transparent plate (2).
Regarding claim 4, Yoon discloses (Figured ) wherein portions of the bottom surface of the transparent plate (2) define cavities  (where 3 is located) for receiving the two or more LED clusters (32).
Regarding claim 5, Osmanis discloses that the diameter of each point light source is from 1µm-300µm.so as to recognize a compact and thin solution
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to modify the apparatus of Yoon wherein a width of each of the LEDs is greater than or equal to 2 microns and less than or equal to 500 microns .so as to recognize a compact and thin solution
Regarding claim 6,  this limitation relates to a mode of operation and does not provide for ascertainable structure beyond what has been applied as such it is not considered germane to the claimed invention.
Regarding claim 7,  Yoon as modified by  Osmanis and Klipstein fail to explicitly disclose wherein the pattern of dots comprises a fixed pattern However the examiner notes this does not provide some unexpected result over the current references as applied as such fixed or non-fixed is a matter of design choice.
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to modify the apparatus of Yoon wherein the pattern of dots comprises a fixed pattern since matters of design choice requires only routine skill.

Regarding claim 11,  Yoon discloses wherein the substrate (34) comprises a printed circuit board (PCB) (π55).
Regarding claim 14 , Yoon discloses an apparatus (Figures 1-17 and corresponding text) comprising: (Figures 9-11) a substrate (Figures 9:10, 11, 17: 34) having disposed thereon two or more LED clusters (Figures 9, 10, 11:32a,b,c), each LED cluster (32) comprising a plurality of LEDs and a micro-lens (Figure 11: 1a,1b,1c,1d and figure 17:1, optical lens plate) disposed over the plurality of LEDs (π59-π61);Yoon fails to explicitly disclose an apparatus for projecting light onto a projection surface; each of the LED clusters being arranged to emit light through each of the micro-lenses in a pattern of dots, and a center of at least one LED cluster is off-set from an optical center of the micro-lens of its LED cluster a sensing module for detecting the pattern of dots; and a 3D sensing application for processing the detected pattern of dots to determine at least one 3D feature of the surface.
Osmanis discloses A display system for presenting three-dimensional images. The display system includes projection unit including projection subassemblies, wherein each projection subassembly includes array of point-like light sources, spatial light modulator and controller; projection screen; and processor. The processor is configured to: process three-dimensional data pertaining to a scene to generate image data of three-dimensional image; and display three-dimensional image, via projection subassemblies of the projection unit (17, line 15-30 and column 18, lines 1-15), wherein, in each of projection subassemblies, the controller is configured to multiplex operations of individual point-like light sources of the array and the spatial light modulator in a time-sequential manner, based on the image data of three-dimensional image, to display a plurality of segments of three-dimensional image sequentially (claim 1, abstract)  in order to provide a device that does not require extra hardware or brain power to identify depth in a given image (column 1, lines 50-55).
Klipstein discloses LED lamp in which one or more clusters of the LEDs may be offset from the optical center of its associated lens to cause the radiation passing through the lenses to be substantially superimposed to a target area at a target distance (π48).
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to modify the apparatus of Yoon wherein the apparatus for projecting light onto a projection surface; a sensing module for detecting the pattern of dots; and a 3D sensing application for processing the detected pattern of dots to determine at least one 3D feature of the surface in order to provide a device that does not require extra hardware or brain power to identify depth in a given image as disclosed by Osmanis; and wherein each of the LED clusters being arranged to emit light through each of the micro-lenses in a pattern of dots, and a center of at least one LED cluster is off-set from an optical center of the micro-lens of its LED cluster so that the radiation passing through the lenses to be substantially superimposed to a target area as disclosed by Klipstein
Regarding claim 15,Yoon discloses ( Figures 7-8, 10) wherein each of the micro-lenses (5) is disposed on a top surface of a transparent plate (2), and a bottom surface  of the transparent plate (2) opposite the top surface is on a top surface of the substrate (Figure 10:34).
Regarding claim 16,  this limitation relates to a mode of operation and does not provide for ascertainable structure beyond what has been applied as such it is not considered germane to the claimed invention.
Regarding claim 17, Osmanis discloses that the diameter of each point light source is from 1µm-300µm.so as to recognize a compact and thin solution
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to modify the apparatus of Yoon wherein a width of each of the LEDs is greater than or equal to 2 microns and less than or equal to 500 microns .so as to recognize a compact and thin solution

Regarding claim 18, the rejection of claim 14 applies mutatis mutandis, to the limitations of this claim.
Regarding claim 19, Osmanis discloses that the diameter of each point light source is from 1µm-300µm.so as to recognize a compact and thin solution
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to modify the apparatus of Yoon wherein a width of each of the LEDs is greater than or equal to 2 microns and less than or equal to 500 microns so as to recognize a compact and thin solution
Claim 8-9 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2008/0106897) in view of Osmanis et al. (US 11425343 B2) (Osmanis, hereafter)  in view of Klipstein et al. (US2004/0223342 A1) (Klipstein, hereafter) and in further view of Rayer (US2018/0306398 A1)
Regarding claims 8-9 and 13,  Yoon as modified by Osmanis  and Klipstein disclose the apparatus above (see rejection claim 1). Yoon as modified by Osmanis  and Klipstein  fails to explicitly disclose wherein each of the LEDs is individually illuminable (claim 8); wherein each of LEDs comprises indium gallium nitride (InGaN) or aluminum indium gallium phosphide (AlInGaP) (claim 9) ; wherein each of the LED clusters is independently addressable (claim 13) 
Rayer discloses wherein each of the LEDs is individually illuminable (π19); wherein each of LEDs comprises indium gallium nitride (InGaN) or aluminum indium gallium phosphide (AlInGaP) (π18) ; wherein each of the LED clusters is independently addressable (π19) in order to prevent nonilluminated regions in the  displayed image.
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to further modify the apparatus of Yoon wherein each of the LEDs is individually illuminable ; wherein each of LEDs comprises indium gallium nitride (InGaN) or aluminum indium gallium phosphide (AlInGaP); wherein each of the LED clusters is independently addressable in order to prevent nonilluminated regions in the  displayed image.
Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2008/0106897) in view of Osmanis et al. (US 11425343 B2) (Osmanis, hereafter)  in view of Klipstein et al. (US2004/0223342 A1) (Klipstein, hereafter)  and in further view of  Davidson (US 20140071404 A1)
Regarding claim 10,  Yoon as modified by Osmanis  and Klipstein disclose the apparatus above (see rejection claim 1). Yoon as modified by Osmanis  and Klipstein  fails to explicitly disclose wherein a height of the apparatus is 4 millimeters or less.
Davidson describes  low Z-height projection system includes a display panel for displaying a grating pattern that has gratings extended in a first direction. A projection lens system is also included and projects the grating pattern displayed on the display panel onto a surface. The projection lens system is a truncated circular lens system that has a first lens width in the first direction and a second lens width in a second direction. The first lens width is less than the second lens width. The first and second directions are orthogonal in order to provide a small projector for projecting structured light .
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to further modify the apparatus of Yoon wherein a height of the apparatus is 4 millimeters or less in order to provide a small projector for projecting structured light as disclosed by Davidson.
              Regarding claim 12,  Yoon as modified by Osmanis  and Klipstein disclose the apparatus above (see rejection claim 1). Yoon as modified by Osmanis  and Klipstein  fails to explicitly disclose wherein each of the micro-lenses comprises a projection lens.
Davidson discloses FIG. 6, illuminating light 304 illuminates a LCOS display panel 308 through a beam splitter 306. Beam splitter 306 reflects illuminating light 304 toward LCOS display panel 308. Illuminating light 304 may be from a single light source or from multiple light sources having different wavelengths such as for example lasers, light emitting diodes (LEDs), and other types of light sources. Illuminating light 304 may be collimated. Assuming LCOS display panel 308 is a reflective type, light 310 that is modulated by LCOS display panel 308 is reflected from LCOS display panel 308 and passes back through beam splitter 306 and through a projection lens 312. For simplicity, projection lens 312 is assumed to be a single lens. However, projection lens 312 may be a lens system that may include a combination of lenses. As shown in the illustrated example, projection lens 312 projects, i.e., images, a vertical grating pattern 200 displayed on LCOS display panel 308 onto a surface 314 having a profile. Vertical grating pattern 200 comprises gratings extended in the z-axis. Surface 314 is equivalent to surface 108 of FIG. 1. Projection lens 312 is a circular lens that can image vertical grating pattern 200 displayed on LCOS display panel 308 onto surface 314 having a profile. Circular projection lens 312 may be a spheric or aspheric lens in order to produce structured light for 3D imaging.
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to further modify the apparatus of Yoon wherein each of the micro-lenses comprises a projection lens in order to produce structured light for 3D imaging.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2008/0106897) in view of Klipstein et al. (US2004/0223342 A1) (Klipstein, hereafter) 
20. A method of making an apparatus comprising: placing a plurality of LEDS on a substrate in two or more LED clusters; and arranging a plurality of micro-lenses over each of the two or more LED clusters, each of the micro-lenses having an optical center; a center of at least one of the LED clusters being off-set from the optical center of the micro-lens of its LED cluster.
 Yoon discloses method of making  an apparatus (Figures 1-17 and corresponding text) comprising: (Figures 9-11) a substrate (Figures 9:10, 11, 17: 34) having disposed thereon two or more LED clusters (Figures 9, 10, 11:32a,b,c), arranging a plurality of micro-lenses (Figure 11: 1a,1b,1c,1d) and disposed over the plurality each of the two  or more clusters Figures 9, 10, 11:32a,b,c),    (Figure 3)  each of the micro-lenses having an optical center. Yoon fails to explicitly disclose a center of at least one LED cluster is off-set from an optical center of the micro-lens of its LED cluster.
Klipstein discloses LED lamp in which one or more clusters of the LEDs may be offset from the optical center of its associated lens to cause the radiation passing through the lenses to be substantially superimposed to a target area at a target distance (π48).
Therefore it would have been obvious to one of ordinary skill  before the effective filing date to modify the apparatus of Yoon wherein each of the LED clusters a center of at least one LED cluster is off-set from an optical center of the micro-lens of its LED cluster so that the radiation passing through the lenses to be substantially superimposed to a target area as disclosed by Klipstein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879